Title: From James Madison to John Mason, 23 September 1813
From: Madison, James
To: Mason, John


SirMontpelier Sept. 23. 1813.
I have this day reccd. your letter of the 21t. instant, with the letters & papers from our Agent for prisoners of War at Halifax. The encouragement which the Enimy seem to derive from our reluctance to retaliate their cruelty towards our military citizens in captivity, requires that an appeal should be made without delay, to their feelings for their own unfortunate people, as they have none for ours. You will proceed therefore to have a corresponding number and grade of British prisoners of war in our hands, placed under a rigor of treatment, corresponding with that authenticated to be used towards American prisoners of war, in their hands; reserving a disproportionate retaliation, for the necessity which may be produced by the inefficacy of a numerical one. The peculiarity of the case of Mr. Penny which was the subject of my late letter to the Seccy. of the Navy, marks it for a distinct notice and vindication. You will meet it by putting into the same state, of degradation & suffering, a British prisoner at least equivalent in estimation. It would seem that an extraordinary spite is indulged against the Commanders of our privatears; whose gallantry & success entitle them the more to the protection of their Country. The situation not only of the six mention’d by Mr. Mitchell but of others reported by Mr Beasly, should be immediately retaliated on Commanders of British privatears, or on other persons as nearly equivalent in number & grade as may be. The sending to England from Halifax, of the crews of Privatears, or indeed of other prisoners of war, can not be justified; their continuance within the reach of proper supplies and a quick exchange, being opposed by no plea of necessity or safety. It is proper therefore that the practice should be arrested, by a strict confinement of equal numbers. We cannot adopt a precise retaliation by sending British prisoners beyond sea, and it is certain, that a harsh confinement here will not exceed that which will be inflicted on Ameri[c]an prisoners, dureing their passage & after their arrival.
It is necessary also that the pretext of a volentary surrender of individuals, as British subjects, should at least be firmly remonstrated against. A confession of that sort, under the duress of their situation, and the means said to be used to extort it, cannot avail, especially where an opportunity of verifying it is refused to an American Agent claiming them as American Citizens. If the Cartell is to be respected, the course pointed out by that, comes also into veiw.
The British conduct with respect to non-combatants, to sea-men on board their Ships at the commencement of the war &c &c will be taken into consideration, after my return to Washington. It is probable that delays & disappointments in the case of such sea men are studiously sought out; these being the men, particularly the impressed seamen, who would bring into the service of their Country, a capacity & feelings most to be dreaded by its Enimies.
I have intimated to the Seccy. of the Navy, that you will communicate with him on the steps you are to take. You will of course do the same with the Seccy. of State should he be on the spot. Accept my esteem & best respects
James Madison
